DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11-17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

Claim 1 contains the limitations “wherein each of the plurality of wiring members has the width x that is less than a width of each of the plurality of contact pads such that each wiring member does not fully cover each of the plurality of contact pads, and wherein each of the plurality of wiring members has the width x that is less than a distance between neighboring finger electrodes of the plurality of finger electrodes” which do not have written description support in the instant specification. The specification does not disclose the width of the wiring members with respect to the width of the contact pads or the distance between the finger electrodes. Additionally, Figure 32 does not adequately depict the relative sizes of the wiring members, contact pads and spacing of the finger electrodes.

Claims 3-8, 11-17 and 19-23 are additionally rejected as being dependent on a base claim and including all of the limitations thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim is considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “wherein a number y of the plurality of wiring members has a minimum value which is expressed by Function 1, and the number y of the plurality of wiring members has the maximum value which is expressed by Function 2, where x is a width of each of the plurality of wiring members in µm”, “wherein the number y of the plurality of wiring members is greater than or equal to 6 and less than or equal to 21”, and the claim also recites “wherein the number y of the plurality of wiring members is equal to 12, and wherein, for the number y of the plurality of wiring members being equal to 12, the width x of each of the plurality of wiring members is greater than 400 µm and less than or equal to 649.58 µm” which is the narrower statement of the range/limitation. The claim is considered indefinite because the metes and bounds of the claim are unclear.
	The number of wiring members required by the claim is unclear. Is the number required to be 12 or is the number required to be a range greater than or equal to 6 and less than or equal to 21? Additionally, the width of the wiring members required is unclear. Is the width required to be greater than 400 µm and less than or equal 
	For the purpose of this Office Action, claim 24 will be treated as if it does not include the limitations “wherein the number y of the plurality of wiring members is equal to 12, and wherein, for the number y of the plurality of wiring members being equal to 12, the width x of each of the plurality of wiring members is greater than 400 µm and less than or equal to 649.58 µm”.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 11-16, 19-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kutzer et al. (US 2011/0253191) in view of Taira et al. (US 2012/0125396) and Hashimoto et al. (US 2010/0243024).  

Regarding claim 1, Kutzer discloses a solar cell module in Figures 2-3 comprising:
a plurality of solar cells (202, [30]); and
a plurality of wiring members (contact wires 210) configured to electrically connect adjacent solar cells (202) among the plurality of solar cells ([38]-[40] and [56]),
and discloses that the number y of the plurality of wiring members (contact wires 210) is greater than or equal to 6 and less than or equal to 21 (See 12 contact wires in Figure 2) and a width x in µm of each of the plurality of wiring members is 300 µm, 350 µm or 400 µm ([38]), which satisfies the claimed maximum and minimum values of 
 wherein the solar cell module further comprises:
a first substrate disposed on a first side of the solar cell module and a second substrate disposed on a second side, opposite the first side, of the solar cell module; wherein the plurality of solar cells are disposed between the first substrate and the second substrate ([81], solar cells are disposed between two glass substrates); 
wherein each solar cell of the plurality of solar cells comprises: 
a first electrode (208) disposed in a first side of the solar cell (Figure 2 and [34]), and comprising a plurality of finger electrodes (208) (Figure 2 and [34]).

	Kutzer does not disclose a plurality of contact pads disposed along each of the plurality of finger electrodes, and wherein each of the plurality of wiring members has the width x that is less than a width of each of the plurality of contact pads such that each wiring member does not fully cover each of the plurality of contact pads, and wherein each of the plurality of wiring members has the width x that is less than a distance between neighboring finger electrodes of the plurality of finger electrodes.

Taira discloses a photovoltaic cell in Figures 1, 17, 23A-B and 30-31 comprising a plurality of wiring members (tabs 20) and a front electrode (11) which includes a plurality of front fingers (110) configured to extend in one direction in parallel with one another (Figures 26A and 28 and [122]-[123]), the plurality of fingers (110) crossing the plurality of wiring members (tabs 20) (finger and wiring members cross in section 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a plurality of contact pads (auxiliary electrodes) disposed along each of the plurality of front finger electrodes of Kutzer, wherein each of the plurality of wiring members has the width x that is less than a width of each of the plurality of contact pads such that each wiring member does not fully cover each of the plurality of contact pads, and wherein each of the plurality of wiring members has the width x that is less than a distance between neighboring finger electrodes of the plurality of finger electrodes, as taught by Taira, because the plurality of contact pads (auxiliary 

Modified Kutzer does not disclose a plurality of connection electrodes configured to interconnect the plurality of finger electrodes in a direction crossing the plurality of finger electrodes, and wherein each of the plurality of wiring members has the width x that is greater than a width of each of the plurality of connection electrodes such that each wiring member covers each connection electrode.

Hashimoto discloses a solar cell module in Figure 1 comprising a plurality of solar cells (4) comprising a first electrode (40) comprising a plurality of connection electrodes (140b) configured to interconnect a plurality of finger electrodes (40a) in a direction crossing the plurality of finger electrodes (40a) (Figure 8A, [50]-[51] and [87]-[97]), and wherein each of a plurality of wiring members (5) has a width (W) that is greater than a width of each of the plurality of connection electrodes (140b) such that each wiring member (5) covers each connection electrode (140b) ([89]-[90]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a plurality of connection electrodes configured to interconnect the plurality of finger electrodes in a direction crossing the plurality of finger electrodes to the device of modified Kutzer, wherein each of the plurality of wiring members has 

Regarding claim 3, modified Kutzer discloses all of the claim limitations as set forth above. Kutzer additionally discloses that the number y of the plurality of wiring members (contact wires 210) is equal to 12 (See 12 contact wires in Figure 2).

Regarding claim 4, modified Kutzer discloses all of the claim limitations as set forth above. Kutzer additionally discloses that for the number y of the plurality of wiring members being equal to 12 (See 12 contact wires in Figure 2) and discloses a width x of each of the plurality of wiring members of less than 400 µm ([38]), but Kutzer does not disclose the specifically claimed range for the width of each of the plurality of wiring members of greater than 400 µm and less than or equal to 649.58 µm. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).



Regarding claim 6, modified Kutzer discloses all of the claim limitations as set forth above. Kutzer additionally discloses wherein the width x of each of the plurality of wiring members (contact wires 210) is greater than or equal to 252.7 µm and less than or equal to 530 µm ([38], see 300 µm, 350 µm or 400 µm).

Regarding claim 7, modified Kutzer discloses all of the claim limitations as set forth above. Kutzer additionally discloses that each solar cell of the plurality of solar cells comprises: a second electrode disposed in a second side (208) (fingers can be provided on front and rear, [34]), opposite the first side of the solar cell ([34]), and wherein, for each of the plurality of solar cells, the plurality of wiring members (210) comprises (i) a first plurality of wiring members disposed on the first side of the solar cell, and (ii) a second plurality of wiring members disposed on the second side of the solar cell (Figure 3 and [56]).

Regarding claim 8, modified Kutzer discloses all of the claim limitations as set forth above. Modified Kutzer additionally discloses that in the first electrode (11): the plurality of finger electrodes (110) are disposed perpendicularly to the first plurality of wiring members (20), and each of the plurality of contact pads (auxiliary electrodes 112) are disposed at a crossing between a respective one of the plurality of finger electrodes 

Regarding claim 11, modified Kutzer discloses all of the claim limitations as set forth above. Modified Kutzer additionally discloses that each of the first plurality of wiring members (5) is arranged lengthwise along a respective one of the plurality of connection electrodes (bus bar electrodes 140b) (Hashimoto, [51], [96] and Figure 5A).

Regarding claim 12, modified Kutzer discloses all of the claim limitations as set forth above. Modified Kutzer additionally discloses that, in the first electrode (11), each of the plurality of contact pads (auxiliary electrodes 112) has a length or a width that is greater than a width of each of the plurality of finger electrodes (110) (Taira, Figures 27-28).

Regarding claim 13, modified Kutzer discloses all of the claim limitations as set forth above. Modified Kutzer additionally discloses that in the first electrode, each of the plurality of contact pads (auxiliary electrodes 112) has a width that is greater than a width of each of the plurality of connection electrodes (bus bar electrodes) (Taira, Figures 26A and 27 and Hashimoto, Figure 8A).

Regarding claim 14, modified Kutzer discloses all of the claim limitations as set forth above. Modified Kutzer additionally discloses that the plurality of finger electrodes 

Regarding claims 15 and 16, modified Kutzer discloses all of the claim limitations as set forth above. Kutzer does not disclose that the second electrode comprises a plurality of bus electrodes disposed lengthwise along a direction of the second plurality of wiring members, and configured to transfer charge carriers from a semiconductor substrate of the solar cell to the second plurality of wiring members, wherein each of the plurality of bus electrodes of the second electrode are disposed perpendicularly to each of the plurality of finger electrodes of the first electrode.

	Hashimoto additionally discloses a solar cell module in Figures 10A-B comprising a second electrode (41) on a rear surface of a solar cell (Figure 10B and [103]) comprising a plurality of bus electrodes (341b) disposed lengthwise along a direction of a plurality of wiring members (5) ([103]), and configured to transfer charge carriers from a semiconductor substrate of the solar cell to the plurality of wiring members (5) ([56]-[57]), wherein each of the plurality of bus electrodes (341b) of the second electrode are disposed perpendicularly to each of the plurality of finger electrodes (40a) of the first electrode (40) on a front surface of the solar cell (Figure 10A-B and [103]). 
 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of modified Kutzer such that the second electrode comprises a plurality of bus electrodes disposed lengthwise along a direction 

Regarding claim 19, modified Kutzer discloses all of the claim limitations as set forth above. Kutzer additionally discloses that each of the plurality of wiring members (210) has a metal core and a solder coating layer on the metal core ([40]).

Regarding claim 20, modified Kutzer discloses all of the claim limitations as set forth above. Modified Kutzer additionally discloses that the plurality of wiring members is soldered to at least one of the first electrode or a second electrode (Kutzer, [14], [40], [46] and [56] and Taira, [149]).

Regarding claim 21, modified Kutzer discloses all of the claim limitations as set forth above. Modified Kutzer additionally discloses that each solar cell of the plurality of solar cells further comprises a semiconductor substrate having a pseudo-square shape with four inclined edge corners, and wherein the plurality of wiring members are arranged to not overlap any of the four inclined edge corners (Taira, Figure 1).



Regarding claim 24, Kutzer discloses a solar cell module in Figures 2-3 comprising:
a plurality of solar cells (202, [30]); and
a plurality of wiring members (contact wires 210) configured to electrically connect adjacent solar cells (202) among the plurality of solar cells ([38]-[40] and [56]),
and discloses that the number y of the plurality of wiring members (contact wires 210) is greater than or equal to 6 and less than or equal to 21 (See 12 contact wires in Figure 2) and a width x in µm of each of the plurality of wiring members is 300 µm, 350 µm or 400 µm ([38]), which satisfies the claimed maximum and minimum values of Function 1 and 2 (When the number of wiring members y=12, the minimum value of x is 272.43 µm and the maximum value of x is 649.58 µm);
 wherein the solar cell module further comprises:
a first substrate disposed on a first side of the solar cell module and a second substrate disposed on a second side, opposite the first side, of the solar cell module; wherein the plurality of solar cells are disposed between the first substrate and the second substrate ([81], solar cells are disposed between two glass substrates); 
wherein each solar cell of the plurality of solar cells comprises: 
a first electrode (208) disposed in a first side of the solar cell (Figure 2 and [34]), and comprising a plurality of finger electrodes (208) (Figure 2 and [34]).

	Kutzer does not disclose a plurality of contact pads disposed along each of the plurality of finger electrodes.

Taira discloses a photovoltaic cell in Figures 1, 17, 23A-B and 30-31 comprising a plurality of wiring members (tabs 20) and a front electrode (11) which includes a plurality of front fingers (110) configured to extend in one direction in parallel with one another (Figures 26A and 28 and [122]-[123]), the plurality of fingers (110) crossing the plurality of wiring members (tabs 20) (finger and wiring members cross in section labeled b. As discussed in [66], the dashed lines indicate the position of the wiring members 20). Taira additionally discloses a plurality of contact pads (auxiliary electrodes 112) formed at the crossings of the plurality of front fingers (110) and the plurality of wiring members (20) (Figures 26A and 28 and [122]-[123]). 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a plurality of contact pads (auxiliary electrodes) disposed along each of the plurality of front finger electrodes of Kutzer, as taught by Taira, because the plurality of contact pads (auxiliary electrodes) allow for a degree of mechanical error in the application of the wiring members and relieve shear stresses during bonding of the wiring members which prevents cracking (Taira, [81] and [85]).

Modified Kutzer does not disclose a plurality of connection electrodes configured to interconnect the plurality of finger electrodes in a direction crossing the plurality of 

Hashimoto discloses a solar cell module in Figure 1 comprising a plurality of solar cells (4) comprising a first electrode (40) comprising a plurality of connection electrodes (140b) configured to interconnect a plurality of finger electrodes (40a) in a direction crossing the plurality of finger electrodes (40a) (Figure 8A, [50]-[51] and [87]-[97]), and wherein each of a plurality of wiring members (5) has a width (W) that is greater than a width of each of the plurality of connection electrodes (140b) such that each wiring member (5) covers each connection electrode (140b) ([89]-[90]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a plurality of connection electrodes configured to interconnect the plurality of finger electrodes in a direction crossing the plurality of finger electrodes to the device of modified Kutzer, wherein each of the plurality of wiring members has the width x that is greater than a width of each of the plurality of connection electrodes such that each wiring member covers each connection electrode, as taught by Hashimoto, because the connection electrodes provide good electrical connection between the wiring members and the finger electrodes and the electrode configuration taught by Hashimoto decreases the amount of electrode material used which deceases cost and results in a high conversion efficiency (Hashimoto, [97]).


Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kutzer et al. (US 2011/0253191) in view of Taira et al. (US 2012/0125396) and Hashimoto et al. (US 2010/0243024), as applied to claims 7 and 15 above, in further view of Rubin et al. (US 2010/0275976). 

Regarding claims 17 and 22, modified Kutzer discloses all of the claim limitations as set forth above. Kutzer does not disclose that the second electrode is made of Al and does not disclose a connection terminal having a rectangular cross section to connect the first plurality of wiring members and the second plurality of wiring members of two adjacent strings of solar cells.
Rubin discloses a solar cell module in Figures 3 and 4 comprising a solar cell (60) having a first electrode (64) and a second electrode ([130]), wherein the second electrode is made of Al ([130]), and wherein the solar cell module comprises a connection terminal (146) having a rectangular cross section connecting a first plurality of wiring members (79, [136]) and a second plurality of wiring members (89, [137]) of two adjacent strings of solar cells ([140]-[142] and Figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use aluminum for the material of the second electrode of modified Kutzer and to add a connection terminal having a rectangular cross section to connect the first plurality of wiring members and the second plurality of wiring members of two adjacent strings of solar cells to the module of modified Kutzer, as taught by Rubin, because aluminum is an efficient material for solar cell electrodes and adding a . 

Response to Arguments
Applicant's arguments filed 3/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited art discloses a configuration in which each of the plurality of wiring members has the width x, where width x is (1) “less than a width of each of the plurality of contact pads” and (2) “less than a distance between neighboring finger electrodes of the plurality of finger electrodes.”

Examiner respectfully disagrees. First, as discussed in the 35 USC 112 (a) rejection above, claim 1 contains the limitations “wherein each of the plurality of wiring members has the width x that is less than a width of each of the plurality of contact pads such that each wiring member does not fully cover each of the plurality of contact pads, and wherein each of the plurality of wiring members has the width x that is less than a distance between neighboring finger electrodes of the plurality of finger electrodes” which do not have written description support in the instant specification. The specification does not disclose the width of the wiring members with respect to the width of the contact pads or the distance between the finger electrodes. Additionally, Figure 32 does not adequately depict the relative sizes of the wiring members, contact pads and spacing of the finger electrodes.
Second, the claimed relationship of the wiring member width x that is (1) “less than a width of each of the plurality of contact pads” and (2) “less than a distance 


	With respect to claim 24, the arguments are moot since the limitations “wherein the number y of the plurality of wiring members is equal to 12, and wherein, for the 

	Applicant additionally argues with respect to claim 4, that one skilled in the art would not have expected the properties of wiring member with width “greater than 400 µm and less than or equal to 649.58 µm” as claimed to be the same as wiring with width “less than 400 µm” as allegedly disclosed in Kutzer. For example, as shown in the application as filed at [00230]-[00239] and FIGS. 29-31, widths “greater than 400 µm and less than or equal to 649.58 µm” and widths “less than 400 µm” are not expected to have the same properties. 

	Examiner respectfully disagrees. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In this case, the range of “less than 400 µm” would be expected to have the same properties as “greater than 400 µm and less than or equal to 649.58 µm” at least at the end points. For example, a wiring member width of 399.9999 µm, which is in the range disclosed by Kutzer, would be expected to have the same properties as a wiring member width of 400.0001 µm, which is in the claimed range. Applicant has not established that widths at the end points of these ranges would be expected to have different properties. 
Because there is substantial evidence to support determination of a prima facie case of obviousness over the applied prior art references, the burden of proof was In re Mayne, 104 F.3d 1339, 1343, 41 USPQ2d 1451, 1455 (Fed. Cir. 1997).  The applicant has filed to meet their burden and has not established that the claimed range of wiring member widths would have different properties than the prior art range of wiring member widths.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726